Citation Nr: 0123232	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
burial, plot, and interment allowance.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision from the VA 
Regional Office (RO) in Manila, Philippines. 

In October 2000, the Board remanded the case for further 
development consistent with its order.  The case has since 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1. All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2. The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a 
member of the Army of the United States (AUS), or the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met as a matter of law; the 
appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9, 3.203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service department has attempted on two occasions to 
verify service due to the presence of two different active 
service numbers.  
On both occasions, ARPERCEN verified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

Both requests specified that the unit of the appellant's 
spouse was D Company, Squadron D ZMD, Castillejos Sector.  

Subsequent to these verifications (and subsequent to the 
Board's December 1997 denial as well), evidence was submitted 
indicating that the appellant's spouse also served in another 
unit, namely "2nd Bn 1st Inf 6th Div" from June 1945.  

Specifically, a copy of an Identification Pass for Attached 
Philippine Army and Guerilla Units for the Sixth Army 
Headquarters documented that the appellant's spouse had been 
transferred from D Company, Squadron D to the 2nd Battalion.  

The pass was signed by the appellant's spouse, the guerilla 
commander, and the commander of the United States unit to 
which the spouse was attached.  There is no indication as to 
the probative value or validity of the above-mentioned 
document.  It is also unclear as to what significance it has, 
if any.  

However, because this document was submitted after the second 
verification by the service department, and because the 
document, on the surface, indicates that the appellant's 
spouse may have served in a unit that was under a 
commissioned officer of the United States Army (see 38 C.F.R. 
§ 3.8), the Board remanded the case for a third verification 
by ARPERCEN.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

In May 2001, the RO received the ARPERCEN's April 2001 
verification of service, which indicated that, after 
consideration of the additional document, there was no change 
warranted from the prior negative certifications.


Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§ 3.1(d) (2000).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6 (2000).  

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. §§ 3.8(c) and 
(d).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: 

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and 


(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  However, when the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  


Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. §5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of 
the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 46,630-
45,632 (August 29, 2001) (to be codified at 38C.F.R. § 
3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.  

The duty to notify has been satisfied in this case.  The RO 
has provided the appellant with notice of the laws and 
regulations pertaining to basic eligibility for VA benefits.  
The RO has notified her of the requirement of valid service 
necessary for basic eligibility for VA benefits.  It also 
advised her to submit information that would warrant 
reverification of such service.  As shown by the Board's 
October 2000 remand, the appellant provided additional 
information, and subsequent reverification was performed.  

The RO provided the appellant with specific citations to the 
laws and regulations pertaining to establishing basic 
eligibility for VA benefits in the statement of the case.  It 
also notified her of her appellate rights, and provided a 
discussion of why basic eligibility had not been established.  

In light of the above, the Board concludes that the RO 
satisfied its duty to notify the appellant in this case.  38 
U.S.C.A. § 5103 (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating the appellant's claim.  She has been 
notified of her procedural and appellate rights.  
Furthermore, she has been provided with the laws and 
regulations pertinent to her claim, has been afforded the 
opportunity to present arguments in favor of her claim, and 
has in fact provided such arguments.  

Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
such that there is no reasonable possibility that any further 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(d)).  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new law in 
the first instance.  As set forth above, VA has already met 
any obligations to the appellant under this new law.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand of 
the claim for adjudication by the RO under the new law would 
only serve to further delay resolution of her claim.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).



Analysis

The RO has consistently forwarded all relevant service 
information provided by the appellant to the appropriate 
service department, resulting in three verifications of 
service by ARPERCEN.  These verifications of service have 
invariably established the appellant's spouse did not meet 
the criterion of "veteran" for purposes of entitlement to 
VA benefits.     

The appellant's submissions regarding her spouse's alleged 
military service were forwarded for verification to ARPERCEN, 
including his name, service number, unit, and dates of 
service.    

The service department's determination that the appellant's 
spouse did not serve as a member of either the Philippine 
Commonwealth Army, including the recognized guerrillas, or in 
the service of the United States Armed Forces, is binding 
upon the Board.  Duro, supra.  

These documents have failed to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate U.S. service 
department.  

Therefore, these documents may not be accepted by the Board 
as verification of service for the purpose of receiving VA 
burial benefits.  There is no further information in the 
claims file, such as a different name, that would warrant 
another request for verification.  

In light of the above, the claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Eligibility for VA burial, plot, and interment allowance is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

